 Case 1:18-cv-01259-RGA Document 20 Filed 03/25/19 Page 1 of 1 PageID #: 257



                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

ELECTION SYSTEMS &
SOFTWARE, LLC,

                  Plaintiff,

           V.                                    Civil Action No. 18-1259-RGA

SMARTMANTIC USA CORPORATION,

                  Defendant.


                  ORDER SETTING RULE 16(b) CONFERENCE

     1.    A scheduling conference pursuant to Fed. R. Civ. P. 16(b) will be held on
           Monday, April 22, 2019, at 3:00 p.m., in the Chambers of the Honorable
           Richard G. Andrews, Room 6325 of the Boggs Federal Building, 844 King Street,
           Wilmington, Delaware. Plaintiffs counsel shall coordinate a dial in number for
           all parties wishing to participate but not physically being able to do so.

     2.    Parties shall confer about scheduling and discovery limitations, and attempt to
           reach agreement. The parties shall use as a basis for discussion the Court' s "Rule
           16 Scheduling Order - patent," available on the Court's website. No later than 48
           hours before the scheduling conference, the parties shall file a proposed
           scheduling order using the "Rule 16 Scheduling Order - patent."

     3.    The parties shall direct any requests or questions regarding the scheduling or
           management of this case to the Court's Case Manager at (302) 573-6137.
